                             THE MARKS LAW FIRM, P.C.

                                      December 5, 2019

Via: ECF
Honorable Katherine Polk Failla
United States District Judge
United States Courthouse
40 Foley Square, Courtroom 618
New York, New York 10007
                                                              MEMO ENDORSED
               RE:    Eugene Duncan v. Southampton Village Motel, Inc
                      Docket: 1:19-cv-07165-KPF


Dear Judge Failla,

       Plaintiff respectfully requests an adjournment of the initial conference in the above
referenced matter currently scheduled for December 9, 2019.

        To date, Defendant Southampton Village Motel, Inc has not contacted Plaintiff, appeared,
answered or otherwise moved in the above referenced matter. Therefore, Plaintiff requests an
additional thirty (30) days to make additional attempts to contact Defendant. If Defendant fails to
appear, answer or otherwise move, Plaintiff will move for default. This is the second request of
its kind.

       We thank you and the Court for its time and consideration on this matter.




                                                              Respectfully Submitted,

                                                           The Marks Law Firm, P.C.




                                                     By:
                                                               Bradly G. Marks




                      175 Varick Street, 3rd FL, New York, New York 10014
                T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                     www.markslawpc.com
Application GRANTED. The initial pre-trial conference currently
scheduled for December 9, 2019, is hereby ADJOURNED to January 9,
2020, at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York.

Dated:    December 5, 2019       SO ORDERED.
          New York, New York




                                 HON. KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE
